Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Objection to Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Vehicle Travel Planning Constrained by Probe Vehicle Data
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. § 101 because 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a system, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is directed to:
“determine a speed profile that designates speeds for the first vehicle system according to at least one of distance, location, or time based on the constraint”
This limitation is akin to a Mental Process as the claimed process is essentially the same as a human mind performing an evaluation or casting judgement. 
Step 2A:
Prong 2: The Applicant has not integrated the judicial exception into a practical Application. 
The Applicant has recited a claim in which a processing system determines a profile defining appropriate speed to be undertaken by a vehicle along a route.  The claim as presented does not satisfy any of the relevant considerations for determining whether additional elements integrate the judicial exception into a practical application.  See MPEP § 2106.04 (d)(i).   The additional elements in the claim do not integrate the recited exception into a practical application.  As such, the Applicant has not presented an improvement to the instantly applicable technology. (MPEP §2106.05 citing Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984). 
Step 2B:  The recited claim does not amount to significantly more than the judicial exception.
The claim recites the additional elements of:  
“obtain a constraint on movement for a first vehicle system along a first route in a network of routes”
Further, receiving or transmitting data over a network has been recognized as well-understood, routine, conventional activity in particular fields.  See, MPEP § 2106.05(d) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Further citations herein omitted.

“one or more processors”
The use of a computer or other machinery in its ordinary capacity such as for the receipt, storage, or transmission of data does not integrate a judicial exception into a practical application or provide significantly more.  See, MPEP § 2106.05(f) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016), further citations herein omitted.)
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
Claims 2-13 do not add further limitations which would elevate the claimed subject matter to significantly more than the recited abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-7, 9-12, 14-17, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2012/0290185).

As per claim 1, Cooper teaches a system comprising: 

one or more processors ([0041] “The scheduling system 100 includes a processor 200 (e.g., a computer processor, microprocessor, controller, microcontroller, or other logic-based computer device) that is communicatively coupled with a tangible and non-transitory computer readable storage medium 202, such as a computer hard drive, flash drive, RAM, ROM, EEPROM, and the like.”) configured to obtain a constraint on movement for a first vehicle system along a first route in a network of routes ([0025] “ a scheduling system that monitors several vehicles travelling in a transportation network of a plurality of routes. The vehicles travel in the transportation network according to one or movement plans. The movement plans provide schedules for the vehicles to move through the transportation network. The movement plan includes meet events between two or more vehicles.), 

the constraint based on movement of a separate second vehicle system that is traveling along a second route in the network of routes ([0209] “he first vehicle traveling along a first separate route section of the transportation network and the second vehicle traveling along a different, second separate route section of the transportation network”), the one or more processors configured to determine a speed profile that designates speeds for the first vehicle system according to at least one of distance, location, or time based on the constraint ([0212] “In another aspect, the control unit is configured to decrease the speed of the first vehicle to allow the second vehicle to pull off of the common route section onto the second separate route section before the first vehicle arrives at the divergence point.” Also [0101] “In one embodiment, the confidence parameter is based on one or more of relative speeds of the leading vehicle 110 and the overtaking vehicle 112, a separation distance 804 between the leading vehicle 110 and the overtaking vehicle 112, and/or a closing distance 806 between the leading vehicle 110 and the siding section route 106 where the pass event is scheduled to occur. “).  

Cooper does not explicitly disclose that each of these elements are contained within the same embodiment.  

As per claim 2, Cooper teaches the system of claim 1, wherein the first route intersects the second route ([0209] “second separate route section of the transportation network with the first separate route section and the second separate route section converging into a converged route section of the transportation network.”).  

As per claim 3, Cooper teaches the system of claim 1, wherein the one or more processors are configured to obtain the constraint from at least one of an external coordinator (100, Fig. 1), the second vehicle system, or an operator of the first vehicle system ([0216] “In another aspect, the system also includes an on-board scheduling system configured to be disposed on-board at least one of the first vehicle or the second vehicle. The scheduling system also is configured to change a scheduled time of the event to the updated time and to communicate the updated time to the other of said at least one of the first vehicle or the second vehicle.”).  

As per claim 4, Cooper teaches the system of claim 1, wherein the constraint is based on a pacing speed profile that is based on movement of the second vehicle system ([0212] “ In another aspect, the control unit is configured to decrease the speed of the first vehicle to allow the second vehicle to pull off of the common route section onto the second separate route section before the first vehicle arrives at the divergence point.”).  

As per claim 6, Cooper teaches the system of claim 5, wherein the upper and lower time-distance boundaries define a movement window between the upper and lower time-distance boundaries, and wherein the movement of the first vehicle system according to the speed profile causes the first vehicle system to move within the movement window.  

As per claim 7, Cooper teaches the system of claim 4, wherein the one or more processors are configured to partition the movement of the first vehicle system into multiple segments based on at least one of distance, location, or time along the first route, and wherein the constraint includes a requirement for matching an average speed of the speed profile with an average speed of the pacing speed profile at ends of the segments ([0058] “In such a situation, the scheduling system 100 may direct the passing vehicle 112 to slow down such that the yielding vehicle 110 is completely disposed on the siding section route 106 (e.g., no cars, units, or portions of the yielding vehicle 110 are on the main line route 104) when the passing vehicle 112 arrives at the meet event, or when the passing vehicle 112 reaches a waypoint disposed ahead of the meet event.”).  


As per claim 9, Cooper teaches the system of claim 1, wherein the constraint includes multiple arrival times associated with corresponding designated locations along the first route, the one or more processors configured to generate the speed profile such that the first vehicle system moves according to the speed profile arrives at the designated locations within a designated time range of the corresponding arrival times ([0047] “ For example, the statistical measure of adherence may be a sum of the time differences between the actual times of arrival and the scheduled times for several scheduled waypoints 114 of a vehicle 108, 110, 112. In another embodiment, another quantifiable measure may be performed to determine how closely the vehicle 108, 110, 112 is following or abiding by the schedule of the vehicle 108, 110, 112.”)  

As per claim 10, Cooper teaches the system of claim 9, wherein the designated locations are at least one of block signal locations, block segment boundaries, siding locations ([0056] “siding section”), or station locations ([0030] “stations”).  

As per claim 11, Cooper teaches the system of claim 1, wherein the one or more processors are configured to generate the speed profile to restrict the movement of the first vehicle system to at least one of reduce fuel consumption [0088] “The yielding vehicle 110 may then reduce speed and fuel consumption while arriving at the meet event at the updated time”]), reduce travel time, reduce wear on the first vehicle system ([0036] “reduce braking effort”), reach a destination at a predefined time, increase throughput on a vehicle network ([0026] “The scheduling system can determine a confidence parameter that represents a probability that changing a speed of one or more vehicles arriving at a meet event will not negatively impact the throughput parameter.”), reduce emissions ([0038] “he trip plan may be formed according to other factors, such as changes in the route that the vehicle 108, 110, or 112 travels along, regulatory requirements (e.g., emission limits)”, or reduce noise relative to manual control of the first vehicle system.  

As per claim 12, Cooper teaches the system of claim 1, wherein the one or more processors are configured to direct the speed profile to be communicated to the second vehicle system for the second vehicle system to update the movement of the second vehicle system based on the speed profile ([0125]).


As per claim 14, Cooper teaches a system comprising: 

one or more processors configured to receive trip information from a first vehicle system that is configured to travel on a first route in a network of routes ([0041] “The scheduling system 100 includes a processor 200 (e.g., a computer processor, microprocessor, controller, microcontroller, or other logic-based computer device) that is communicatively coupled with a tangible and non-transitory computer readable storage medium 202, such as a computer hard drive, flash drive, RAM, ROM, EEPROM, and the like.”) configured to obtain a constraint on movement for a first vehicle system along a first route in a network of routes ([0025] “ a scheduling system that monitors several vehicles travelling in a transportation network of a plurality of routes. The vehicles travel in the transportation network according to one or movement plans. The movement plans provide schedules for the vehicles to move through the transportation network. The movement plan includes meet events between two or more vehicles.), 
 

the trip information including a pacing speed profile that is based on movement of at least a second vehicle system on a second route in the network of routes ([0212] “ In another aspect, the control unit is configured to decrease the speed of the first vehicle to allow the second vehicle to pull off of the common route section onto the second separate route section before the first vehicle arrives at the divergence point.”), 

the one or more processors further configured to generate a plan speed profile for controlling movement of the first vehicle system along the first route, the plan speed profile designating speeds for the first vehicle system according to at least one of distance, location, or time, the plan speed profile generated using one or more constraints based on the pacing speed profile ([0209] “he first vehicle traveling along a first separate route section of the transportation network and the second vehicle traveling along a different, second separate route section of the transportation network”), the one or more processors configured to determine a speed profile that designates speeds for the first vehicle system according to at least one of distance, location, or time based on the constraint ([0212] “In another aspect, the control unit is configured to decrease the speed of the first vehicle to allow the second vehicle to pull off of the common route section onto the second separate route section before the first vehicle arrives at the divergence point.” Also [0101] “In one embodiment, the confidence parameter is based on one or more of relative speeds of the leading vehicle 110 and the overtaking vehicle 112, a separation distance 804 between the leading vehicle 110 and the overtaking vehicle 112, and/or a closing distance 806 between the leading vehicle 110 and the siding section route 106 where the pass event is scheduled to occur. “).  , wherein the one or more processors also are configured to automatically control movement of the first vehicle system according to the plan speed profile to ensure that the first vehicle system maintains at least a designated separation from the second vehicle system ([0040] “Alternatively, the control instructions may be communicated to the propulsion subsystem 122 to automatically control the tractive effort and/or braking effort of the propulsion subsystem 122.”).  

As per claim 15, Cooper teaches the system of claim 14, wherein the designated separation includes at least one of a designated time separation or a designated distance separation from the second vehicle system ([0101]).  

As per claim 16, Cooper teaches the system of claim 14, wherein the first route intersects the second route ([0209] “second separate route section of the transportation network with the first separate route section and the second separate route section converging into a converged route section of the transportation network.”).  .  

As per claim 17, Cooper teaches the system of claim 14, wherein the one or more processors are disposed on the first vehicle system ([0216] “In another aspect, the system also includes an on-board scheduling system configured to be disposed on-board at least one of the first vehicle or the second vehicle. The scheduling system also is configured to change a scheduled time of the event to the updated time and to communicate the updated time to the other of said at least one of the first vehicle or the second vehicle.”).  



As per claim 20, Cooper teaches the system of claim 14, wherein the one or more processors are configured to partition the trip into multiple segments based on at least one of distance, location, or time along the route, the one or more constraints including matching an average speed of the plan speed profile with an average speed of the pacing speed profile at ends of the multiple segments ([0058] “In such a situation, the scheduling system 100 may direct the passing vehicle 112 to slow down such that the yielding vehicle 110 is completely disposed on the siding section route 106 (e.g., no cars, units, or portions of the yielding vehicle 110 are on the main line route 104) when the passing vehicle 112 arrives at the meet event, or when the passing vehicle 112 reaches a waypoint disposed ahead of the meet event.”).    

As per claim 22, Applicant recites a method having essentially the same limitations as claim 14 and is rejected under the rationale supra as applicable mutatis mutandis.

As per claim 23, Applicant recites a method having essentially the same limitations as claim 16 and is rejected under the rationale supra as applicable mutatis mutandis.


        Allowable Subject Matter
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 5, the closest available prior art does not disclose or teach:  "the constraint also includes an upper time- distance boundary and a lower time-distance boundary, the upper time-distance boundary having a positive offset in at least one of distance or time relative to the pacing speed profile, the lower time-distance boundary having a negative offset in at least one of distance or time relative to the pacing speed profile.  
As per claim 8, the closest available prior art does not disclose or teach:  “ determine the speed profile to reduce a difference in instantaneous speeds between the pacing speed profile and the speed profile at multiple times, distances, or locations.”
As per claim 13, the closest available prior art does not disclose or teach:  “the constraint is based on a scheduled arrival time of the first vehicle system at a cargo transfer location where cargo is at least one of loaded onto the first vehicle system or unloaded from the first vehicle system.  
As per claim 18, the closest available prior art does not disclose or teach:  “the one or more constraints include an upper time-distance boundary and a lower time-distance boundary, the upper time-distance boundary having a positive offset in at least one of distance, location, or time relative to the pacing speed profile, the lower time-distance boundary having a negative offset in at least one of distance, location, or time relative to the pacing speed profile, the upper and lower time-distance boundaries defining a movement window therebetween.  
As per claim 21, the closest available prior art does not disclose or teach: “to generate the plan speed profile to reduce a difference in instantaneous speeds between the pacing speed profile and the plan speed profile at multiple times or locations.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 16 18-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663